EXHIBIT 10.4






RESTRICTED STOCK AWARD


Granted by


NORTHFIELD BANCORP, INC.


under the


NORTHFIELD BANCORP, INC.
2019 EQUITY INCENTIVE PLAN


This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2019 Equity Incentive
Plan (the “Plan”) of Northfield Bancorp, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan and Plan prospectus has been
provided to each person granted a Restricted Stock Award pursuant to the Plan.
The holder of this Restricted Stock Award (the “Participant”) hereby accepts
this Restricted Stock Award, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
1.    Name of Participant:                
2.        Date of Grant:                 
                        
3.
    Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award: ###    ###

 
4.
    Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the following:

   Number of Shares Vesting


Vesting Date
 
 
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------




5.
Grant of Restricted Stock Award.

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be registered in the name of the Participant and held by the
Company, together with a stock power executed by the Participant in favor of the
Company, pending the vesting or forfeiture of the Restricted Stock.
Notwithstanding the foregoing, the Company may, in its sole discretion, issue
Restricted Stock in any other format (e.g., electronically) in order to
facilitate the paperless transfer of such Awards.
6.
Terms and Conditions.

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.
Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be delayed and distributed to the
Participant at the time that the Restricted Stock vests. The Committee shall
cause the dividend to be distributed to the Participant within 30 days following
the date on which the Restricted Stock vests, subject to any required tax
withholding. Any stock dividends declared and paid with respect to shares of
Stock subject to the Restricted Stock Award will be issued subject to the same
restrictions and the same vesting schedule as the underlying share of Stock on
which the dividend was declared.
7.
Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.
    
8.    Change in Control or Merger of Equals.


8.1
In the event of the Participant’s Involuntary Termination following a Change in
Control or Involuntary Termination within 36 months following a Merger of
Equals, all Restricted Stock Awards subject to this Agreement will become fully
vested.



8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



8.3
A “Merger of Equals” will be deemed to have occurred as provided in Section 4.3
of the Plan.

 
9.
Adjustment Provisions.

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.


    
2

--------------------------------------------------------------------------------




10.    Effect of Termination of Service on Restricted Stock Award.
10.1    This Restricted Stock Award will vest as follows:
(i)
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, any shares of Restricted Stock that would otherwise have
vested under this Award during the calendar year in which the Participant’s
death occurs will vest, if not already vested, and all other Restricted Stock
awarded under this Agreement will be forfeited. Notwithstanding the foregoing,
in the event a Participant’s death occurs prior to the first vesting date
(pursuant to Section 4 hereof), Restricted Stock that would have vested on the
first vesting date will vest, and all other Restricted Stock awarded under this
Agreement will be forfeited.

(ii)
Disability. In the event of the Participant’s Termination of Service by reason
of the Participant’s Disability, any shares of Restricted Stock that would
otherwise have vested under this Award during the calendar year in which the
Participant’s Disability occurs will vest, if not already vested, and all other
Restricted Stock awarded under this Agreement will be forfeited. Notwithstanding
the foregoing, in the event a Participant’s Disability occurs prior to the first
vesting date (pursuant to Section 4 hereof), Restricted Stock that would have
vested on the first vesting date will vest, and all other Restricted Stock
awarded under this Agreement will be forfeited.

(iii)
Termination for Cause. If the event of the Participant’s Termination of Service
for Cause, all Restricted Stock subject to this Agreement that has not vested
will expire and be forfeited.

(i)
Other Termination. If the event of the Participant’s Termination of Service for
any reason other than due to death, Disability or for Cause, all shares of
Restricted Stock subject to this Agreement which have not vested as of the date
of Termination of Service will expire and be forfeited.

11.    Miscellaneous.
11.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

11.2
A Restricted Stock Award is not transferable prior to the time such Award vests
in the Participant.

11.3
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of New Jersey.

11.4
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any



    
3

--------------------------------------------------------------------------------




of the provisions hereof, the Company will not be obligated to issue any shares
of stock hereunder if the issuance of such shares would constitute a violation
of any such law, regulation or order or any provision thereof.
11.5
All Awards under this Plan are subject to required federal, state and local tax
withholding which may be effected in the manner or manners permitted by the
Company.



[Signature Page Follows]




    
4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 
NORTHFIELD BANCORP, INC.
By:
 
Its:
 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
Plan. The undersigned hereby acknowledges receipt of a copy of the Plan and Plan
Prospectus.
                    
 
PARTICIPANT
 
 
 
 





    
5